Citation Nr: 1738888	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-44 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to the Veteran's service-connected knee disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968, from February 1969 to March 1983, and from February 1986 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction has since been transferred to the RO in Detroit, Michigan.

The March 2009 rating decision denied service connection for high cholesterol and determined that new and material evidence had not been received to reopen the claim of service connection for a heart disability.  The Veteran appealed via a May 2009 notice of disagreement.

In December 2016, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of that hearing is of record.

The Board last considered this matter in February 2017, at which time it remanded for additional development.  In that decision, the Board also denied service connection for high cholesterol and reopened the previously denied claim of service connection for a heart disability.  


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's coronary artery disease manifested in service or within a year of separation from service, or is otherwise related to service, to include as secondary to his service-connected knee disabilities.



CONCLUSION OF LAW

The criteria to establish service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his service connection claim in December 2008, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered. 

VA provided an examination in March 2017 to determine the nature and etiology of the Veteran's heart disability.  There is no argument or indication that the examination is inadequate or does not reflect the current level of disability.
 
In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

The Veteran asserts that service connection is warranted for a heart disability.  The evidence shows a diagnosis of coronary artery disease (CAD) since 2004, with a history of heart valve replacement in 2007.  See March 2017 VA examination.  


Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends that his heart disability was caused by his elevated cholesterol levels during military service.  Alternatively, he states that the disability is secondary to his service-connected knee disabilities, insofar as these led to his weight gain.  See February 2017 Board hearing transcript at 2.

Service treatment records show that the Veteran had high levels of cholesterol and triglycerides in service.  See, e.g., April 1990 laboratory report and July 1990 cardiac risk evaluation, in service treatment records at 25-26.  There is, however, no indication that the Veteran had a heart disorder during service.  While a May 1990 examination indicates that the Veteran was at risk for heart disease, that same examination report states that the Veteran's heart was normal.  Similarly, a contemporaneous report of medical history shows that the Veteran denied a history of heart problems.  In addition, a January 1992 VA examination (conducted within months after separation from service) shows a negative finding for heart disease.  Furthermore, the Veteran has reported that his heart disability was diagnosed around 2004, more than 10 years after service.  See March 2017 VA examination. 

The Board acknowledges the Veteran's contention that his CAD was caused by his elevated cholesterol levels during service.  It also acknowledges a private medical statement (received November 18, 2009), indicating that the Veteran's hyperlipidemia with low HDL and his diabetes mellitus are most likely the cause of his CAD.  

At the outset, the Board notes that the private opinion lacks probative value because it did not contain any statement of rationale for the conclusion reached.  In any event, the Board concedes that the Veteran had high cholesterol in service.  The Board further concedes that high cholesterol is a risk factor for the development of CAD.  See April 2017 VA opinion.  Nevertheless, as already stated, there is no evidence that the Veteran's high cholesterol manifested as a chronic heart disability during service.  See August 2009 VA opinion.  As stated in the February 2017 Board decision, high cholesterol is simply a laboratory test result and not a disability in and of itself.  Therefore, absent evidence that the Veteran's high cholesterol manifested as a chronic disability in service, the mere fact that the Veteran had high cholesterol in service is not sufficient to establish that his CAD first manifested in service or that it is related to service.  Rather, the evidence of high cholesterol in service only establishes the existence of a risk factor.  As already discussed, there is no evidence that a heart disability developed in service.

The Veteran has nonetheless put forward an alternative theory of entitlement.  He asserts that his CAD is secondary to his service-connected knee disabilities, insofar as these led to weight gain, which in turn contributed to the development of CAD.

In an April 2017 opinion, a VA examiner opined that the Veteran's CAD is less likely than not caused or aggravated by his service-connected knee disabilities.  The examiner explained that, according to the medical literature, CAD is due to build-up of plaque in the coronary arteries.  The medical literature further indicates that aortic stenosis (leading to aortic valve replacement) can be of congenital, calcific (degenerative), or rheumatic etiologies.  Regarding the Veteran's contention that there is a causal nexus between his service-connected knee disabilities, his weight gain, and his development of CAD, the examiner stated that while knee disabilities reduce a person's exercise options, they do not eliminate all possible exercise options.  The examiner further explained that weight gain and obesity are related to many factors, including dietary intake, genetics, and activity/exercise level, among others, adding that dietary intake and activity level are personal choices that can be controlled.  

Based on the above, the Board finds that the evidence is against a finding that the Veteran's CAD is secondary to his service-connected knee disabilities.  A VA examiner has opined that the Veteran's weight gain is related to personal choices regarding dietary intake and activity level, rather than to his service-connected knee disabilities.  The examiner acknowledged that the Veteran's service-connected knee disabilities limit his exercise options, but noted that weight gain was not inevitable, as the Veteran had other exercise options and could have limited his calorie intake.  

The Board is persuaded by the April 2017 VA opinion, which shows adequate consideration of the evidence and is supported by a medical rationale.  The Board acknowledges the Veteran's statement regarding a link between his service-connected knee disabilities and his CAD.  The Veteran, however, is not competent to establish a medical causal nexus, as that requires medical expertise.  Ultimately, the question at the heart of this issue is whether there is a medical causal nexus between a musculoskeletal disability and weight gain.  The examiner opined that such causal nexus, where it exists, is not automatic or inevitable, as it is dependent on intervening lifestyle choices.  In other words, the Veteran's weight gain is due to many factors, including as genetics, calorie intake, and activity level, rather than his service-connected knee disabilities.  There is no evidence to refute this conclusion.

The April 2017 VA examiner also opined that the Veteran's CAD is less likely than not directly related to service.  In this regard, the examiner noted that risk factors for CAD include family history, increased cholesterol, hypertension, diabetes, and history of smoking.  She added that being in the military, where physical exercise, maintenance of proper body mass index, and regular physical examinations are required, would have supported a healthy lifestyle and not have been a risk factor.  As already stated, there is no evidence that the Veteran developed a heart disorder in service.  The evidence also shows that the Veteran has family history of heart disease and a strong personal history of obesity.  See August 2009 VA examination.  The Board is persuaded by the examiner's assertion that military service, with its physical fitness requirements, would reduce risk factors, rather than exacerbate them.  Furthermore, there is no argument or indication that the Veteran's CAD is directly related to the circumstances of the Veteran's military service.  

To summarize, service connection for CAD is not warranted on either a direct or secondary basis, as the evidence is against a finding that the CAD first manifested in service or is otherwise related to service, to include any service-connected disabilities.  Similarly, presumptive service connection on the basis of a chronic disease is not warranted, as there is no evidence that the Veteran's DAC manifested within one year of separation from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).


ORDER

Service connection for coronary artery disease is denied.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


